Title: From Alexander Hamilton to Samuel Hodgdon, 25 May 1799
From: Hamilton, Alexander
To: Hodgdon, Samuel


          
            Sir,
            New York May 25. 1799
          
          I request a ret particular and exact return of the articles of every kind which have been actually sent forward for the use of the twelve additional Regiments or any of them shewing the quantity are of each article for each Regiment and the places to which respectively sent.
          With great consideration I am Sir Yr. Obed Sr—
          
            A H
          
          Samuel Hodgsdon Eq
        